Exhibit 10.2

 

First Addendum to Share Exchange Agreement

 

This First Addendum to the Share Exchange Agreement (the “Addendum”) is made and
entered into as of July 18, 2017 by and between Praco Corporation, a Nevada
corporation (“Praco”), the controlling shareholder of Praco, (the “Praco
Controlling Shareholder”), Arista Capital Ltd., a Nevada corporation,
(“Arista”), and the shareholders of Arista (the “Arista Shareholders”). For
purposes of this Agreement, Praco, the Praco Controlling Shareholder, Arista,
and the Arista Shareholders are sometimes collectively referred to as the
“Parties” and individually as a “Party.”

 

WHEREAS, the parties hereto are the parties to that certain Share Exchange
Agreement, dated as of April 19, 2017 (together with all addendums and
amendments thereto, the “Agreement”); and

 

WHEREAS, the parties hereto now wish to enter into this Addendum to set clarify
their intent and agreements with respect to the Agreement and the transactions
contemplated therein;

 

NOW THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby irrevocably acknowledged by the parties hereto, and intending to be
legally bound, and notwithstanding anything to the contrary in the Agreement,
the parties hereby agree as follows:

 

1.Arista will pay an additional $15,000 at the Closing to reimburse Praco for
expenses incurred related to the filing of the Form 10-K for the year ended June
30, 2017.

 

2.The closing date for the transaction is moved to September 15, 2017.

 

3.Arista will deposit $15,000 as the total amount of the escrow with the Escrow
Agent”, payable upon the execution of this addendum, and such funds shall be
non-refundable.

 

4.Arista has the right to extend the closing date in thirty day intervals but
will be required to deposit an additional $10,000 in escrow for each extension
requested. Such funds shall be non-refundable.

 

5.Other than the addendum to the Agreement as provided herein, all other terms
and conditions of the Agreement shall remain in full force and effect. In the
event any terms of the Agreement are inconsistent or contrary to this Addendum,
the terms of this Addendum shall control. All capitalized terms used herein
shall have the same meaning as set forth in the Agreement.

 

[Signatures appear on following page]

 

 

 

 [eximg_2.jpg]



 

 

 

[eximg_3.jpg]



 

 

 

[eximg_4.jpg]



 

 

[eximg_5.jpg]



 

 

[eximg_6.jpg]



 

 

[eximg_7.jpg]



 

 

[eximg_8.jpg]



 

 

[eximg_9.jpg]



 

 

[eximg_10.jpg]

 



 

 